Citation Nr: 1404067	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-21 130A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for residuals of a left knee/leg injury.

4.  Entitlement to service connection for a psychiatric disability, to include major depression with pseudo-dementia and memory loss / cognitive impairment (also claimed as anxiety and depression or as nervous condition with tic in neck).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to May 1975.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in September 2013 when the issues remaining on appeal were remanded for additional development.

The claim pertaining to the left lower extremity was characterized by the RO as one involving a left knee disability, but the scope of the claim as presented in the record encompasses the left leg disability (i.e., beyond the knee).  The Board has characterized that issue accordingly.

The claim of service connection for a psychiatric disability has involved a contention that such a disability involves a nervous tic or twitch of the neck.  As was discussed by the Board in greater detail in the September 2013 remand, the Board has determined that a claim of service connection for a disability of the neck (other than as a manifestation of psychiatric or mental health disability) remains pending and has not been initially adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such claim, and in September 2013 referred it to the AOJ for appropriate action.  There is no indication that the RO has acted on the referral, and the claim of service connection for a disability of the neck (other than as a manifestation of psychiatric or mental health disability) is again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a psychiatric disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.

[This appeal was processed using VA's paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of an electronic record.]


FINDINGS OF FACT

1.  A chronic disability of the thoracolumbar spine was not manifested in service; thoracolumbar arthritis was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that any thoracolumbar spine disability is related to his service.

2.  Pes planus was noted on the Veteran's service enlistment examination in February 1972 and is not shown to have increased in severity (in either foot) during or as a result of service.

3.  A chronic disability of the Veteran's left leg or knee was not manifested in service; arthritis of the knee was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that a left leg/knee disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a thoracolumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).



3.  Service connection for residuals of left knee/left leg injury is not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A July 2009  letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Copies of the Veteran's service treatment records (STRs) are associated with his claims file.  The Veteran's pertinent available postservice treatment records have been secured, including his VA medical records.  Correspondence in the claims-file refers to the Veteran having filed a claim for benefits with the Social Security Administration (SSA).  However, these references appear to be of record only because the Veteran requested Congressional assistance to expedite processing of his VA and SSA claims; references in the claims-file indicate that the Veteran's SSA claim featured a workers' compensation issue and there is no suggestion that such claim involves any disability for which service connection is sought herein.  There is no indication that any records in the custody of the SSA pertain to the claims that are being decided herein; the record raises no reason to delay an appellate decision in these matters.  The Veteran was afforded a VA examination in these matters in October 2013.  As discussed below, the Board finds that the October 2013 VA examination report is adequate for the purposes of this decision.  The Board also finds the October 2013 VA examination reports responsive to the Board's September 2013 remand instructions, and that there was substantial compliance with the September 2013 remand directives.  The Veteran has submitted evidence and has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Some chronic diseases (to include arthritis) may be service-connected on a presumptive basis if they manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Thoracolumbar Spine Disability

The Veteran's STRs document that he complained of a several month history of back pain in July 1973, and was evaluated for further thoracic spine injury in October 1973.  The October 1973 evaluation yielded normal X-ray imaging and a medical impression of mild muscle strain.  A February 1975 STR shows that the Veteran complained of back pain for the past year and "had been treated numerous times."  A March 1975 service separation examination report shows no suggestion of spine disability; the Veteran was examined and found to be clinically normal in all pertinent respects, including specifically with regard to the spine.  The associated medical history questionnaire shows that the Veteran did not report any pertinent back or spine symptoms, and denied history of "recurrent back pain" or "arthritis."

A September 2009 VA examination report shows that the Veteran has a diagnosis of a chronic spine disability ("disc disease").  Significantly, the September 2009 VA examination report does not include an opinion as to whether the current spine disability is related to the documented symptoms and injury in service, and the September 2009 VA examiner did not have access to the Veteran's claims-file to review.  The September 2009 VA examination report is thus inadequate for rating purposes.

An October 2013 VA examination of the Veteran's thoracolumbar spine pursuant to the Board's September 2013 remand addressed the medical questions raised in this case and included review of the Veteran's  VA record and interview of the Veteran.  The diagnosis was disc disease at L5-S1 with "no objective evidence of BLE radiculopathy"; on examination; the examiner gave "2009" as the date of diagnosis.  The examination findings included that arthritis was found on diagnostic imaging of the thoracolumbar spine.  The examiner noted the Veteran's episodes of complaint, treatment, and medical evaluation for back pain in service, and concluded that the "Veteran's claimed back condition is less likely as not (less than 50/50 probability) caused by (or otherwise a consequence of) his military service or any event therein."

The October 2013 VA examiner discussed the rationale for the conclusion in detail, noting "STR has entries of mechanical back pain in 1973 and 1975, with normal neurological exams, diagnosed as strains, and with normal spine x-rays."  The examiner also notes that "[i]n the 3-14-75 Report of Medical History (separation) veteran answered "NO" to 'Recurrent back pain.'  The 3-14-75 Report of Medical Exam was silent for claimed condition."  The VA examiner explains that "[m]echanical type back pain or lumbosacral strain are episodes of acute back pain associated with specific activities or events (eg lifting heavy objects or overuse) which are generally transient, self limited and respond to rest and medication."  Furthermore, "[d]ifferent episodes occur de novo, are caused by different activities at different times, and are not related to nor caused by other prior episodes."  The examiner cites that "[t]here is no documentation of a chronic lumbar spine disease in the years following separation from AD."  The examiner cites that the Veteran himself "states he only used VA doctors," indicating that no medical attention or evaluation of back issues took place beyond VA's own documentation.  The examiner pointed to the fact that "[i]t was not until 2009 (34 years after separation from AD) when x-rays showed L5S1 disc disease,"  and explained "These changes are likely age related compounded by many years of daily/occupational stresses.  There is no objective evidence that current claimed back condition is related to anything in active duty."

The probative evidence of record shows no chronic thoracolumbar spine disability during service; there was no thoracolumbar spine disability at the time of the Veteran's separation from service.  The earliest evidence of a thoracolumbar spine disability is from around the time of the filing of this claim, several decades after his separation from service.  The October 2013 VA examination report clarifies that the earliest indication of any back treatment in the claims-file is diagnostic imaging from 2009, and the Veteran has expressed that he has not received any pertinent medical evaluation or treatment beyond that documented in VA medical records.  There is no competent evidence that arthritis of the thoracolumbar spine was manifested in the Veteran's first postservice year.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

The probative and credible evidence of record does not show a continuity of pertinent thoracolumbar spine symptomatology from the time of service.  The October 2013 VA examination report notes there was clinical confirmation of a thoracolumbar spine diagnosis in 2009.  The earliest evidence of the Veteran making complaint of pertinent post-service thoracolumbar spine symptoms comes from around the time of the filing of this claim in June 2009.  VA medical records prior to June 2009 show other orthopedic and medical complaints (and do not mention thoracolumbar spine symptoms).  Considering the earlier documentation in the record of other orthopedic/medical symptoms, the Board finds it reasonable to assume that the Veteran would have reported thoracolumbar spine symptoms to medical professionals had he experienced a continuity of such symptoms since service.  The Board finds that any suggestion in the Veteran's lay testimony of a continuity of thoracolumbar spine symptoms since service is inconsistent with probative medical evidence of record, including the service separation examination report and the Veteran's own responses to the medical history questionnaire he completed at separation.  Such lay testimony is also self-serving.  Therefore, the Board finds any suggestion in the Veteran's lay testimony of continuity of thoracolumbar spine symptoms since separation to not be credible.
Finally, there is no competent evidence of an etiological link between the Veteran's current thoracolumbar spine disability and his service.  The October 2013 examiner opined that such disability was less likely as not caused by or incurred in the Veteran's military service, and included a persuasive rationale citing the pertinent facts and evidence; the examiner's opinion is probative evidence which is not contradicted by any other competent evidence in this case.

In the absence of credible evidence of onset of symptoms in service and continuity since, the question of whether any chronic thoracolumbar spine disability may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The only medical evidence in the record that addresses this question, the opinion of the October 2013 VA examiner, is against the Veteran's claim.  The provider is a medical professional (who is competent to offer it); the opinion reflects familiarity with the entire record, and is accompanied by a rationale that refers to accurate factual data.  Significantly, it points (with explanation why) to a nonservice-related etiological factor for the current thoracolumbar spine disability considered more likely, i.e., that it is secondary to the Veteran's aging process.  It is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.  The Veteran's own opinion regarding the etiology of his thoracolumbar spine disability (relating it to service) is not competent evidence.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a thoracolumbar spine disability.  Hence, the appeal in this matter must be denied.

Pes Planus

A September 2009 VA examination report confirms that the Veteran has a diagnosis of bilateral pes planus.  His STRs document that pes planus, not considered disabling, was noted on February 1972 service entrance examination; the Veteran endorsed a history of associated symptomatic foot trouble.  The STRs show that in April 1974 he sought treatment for "foot pain" and complained that his "feet ache after prolonged standing, running, etc."  A March 1975 service separation examination report shows no suggestion of foot disability; the Veteran was medically examined and found to be clinically normal in all pertinent respects, including specifically with regard to the feet.  The associated medical history questionnaire shows that the Veteran reported no pertinent foot symptoms, and specifically denied any "foot trouble."

The Veteran's claims-file, to include the pertinent STRs, was not available to the September 2009 VA examiner, and the examiner did not offer an opinion regarding whether the Veteran's pes planus was aggravated beyond its natural course by his military service.

An October 2013 VA examination to evaluate the Veteran's pes planus pursuant to the Board's September 2013 remand directives addresses key medical questions in this case with medically competent opinions based on review of the record and examination/interview of the Veteran.  The examiner notes that pes planus was documented in the Veteran's STRs on February 1972 service entrance examination and in April 1974.  The VA examiner concluded that the "Veteran's bilateral pes planus is not permanently aggravated by (increased in severity during/due to) his military service or any event therein."  The examiner explained the rationale behind this conclusion, citing that pes planus was noted "during veteran's entrance examination" to service and that there was "also a note in 1974 about feet aching after prolonged standing and veteran was issued arch supports."  The examiner noted that there was "no history of trauma or fracture of the foot bones in AD.  There was no documentation of further feet evaluation or treatment in active duty nor in the years following separation from AD."  The examiner observed "[t]oday's exam shows an arch is present while sitting, with flattening out of the arches during weight bearing most likely weight related...."  The examiner found: "There is no objective evidence of worsening of the pre-AD pes planus."


The STRs show that the Veteran's pes planus existed prior to service as was clearly shown by its notation on the Veteran's service entrance examination report of February 1972.  Consequently, the presumption of soundness on induction does not apply.  See 38 U.S.C.A. § 1111.  Accordingly, to prevail in his claim, the Veteran must show that his pes planus was aggravated by service.  Aggravation is shown by demonstrating that a disability increased in severity during service.

The probative evidence of record shows no permanent aggravation of pes planus during service.  Although the Veteran had complaints of foot pain consistent with pes planus during service, there is no suggestion of aggravation of the disability; indeed, the Veteran's service separation examination report shows no clinical findings of abnormality of the feet and shows that the Veteran specifically denied having "foot trouble."  The earliest evidence of the Veteran making complaint of pertinent foot symptoms is from around the time of the filing of this claim in June 2009, multiple decades after his separation from service.  VA medical records prior to June 2009 show other orthopedic and medical complaints, but no indication of pes planus symptoms (medical attention was paid to diabetic foot concerns with skin/fungal concerns involving the feet).  The Board finds that the evidence weighs against a finding that any permanent increase in severity of the Veteran's pes planus occurred during his military service.

Finally, there is no competent evidence otherwise supporting a finding that any degree of the current severity of the Veteran's pes planus is attributable to any in-service aggravation, as alleged.  The October 2013 examiner opined that such disability was less likely as not aggravated during the Veteran's military service, and provided a persuasive rationale, citing to pertinent facts/evidence; the examiner's opinion is probative evidence which is not contradicted by any other competent evidence in this case.

In the absence of credible evidence of significant worsening symptoms or pertinent findings of increased severity of pes planus during or around the time of service, the question of whether the Veteran's pes planus may somehow have been permanently aggravated or worsened during service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The only competent evidence in the record that addresses this question, the opinion of the October 2013 VA examiner, is against the Veteran's claim.  That opinion is by a medical professional (who is competent to provide it), reflects familiarity with the entire record, and is accompanied by rationale that refers to accurate factual data for support.  It points to the fact that currently the Veteran's arches are present and intact while sitting, and that they only flatten out during weight bearing "most likely weight related" with "no objective evidence of worsening of the pre-AD pes planus."  The October 2013 VA examination report is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.

The Veteran's own opinion regarding the etiology or alleged in-service aggravation of his pes planus (relating the disability, or a permanent increase in its severity, to service) is not competent evidence.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for pes planus.  Hence, the appeal in this matter must be denied.

Left Knee/Leg

The Veteran's STRs document that he sustained a left knee injury during service in August 1973 and sustained another left leg and knee injury in October 1973 (with notation of a "muscle sprain leg" in December 1973 and a "nodular growth" of the left leg in October 1974).  A March 1975 service separation examination report shows no suggestion of left knee or left leg disability; the Veteran was examined and his lower extremities were normal on clinical evaluation.  The associated medical history questionnaire shows that the Veteran reported no pertinent left leg / knee symptoms, and specifically denied any history of "swollen or painful joints," "arthritis," "cramps in your legs," and any history of "'trick' or locked knee."

On September 2009 VA examination to evaluate the left knee the examiner did not find any chronic knee diagnosis at the time of the examination ("DIAGNOSIS: NORMAL LEFT KNEE EXAM").  However, other VA medical records present contrary information.  The "General Medical" report amidst the September 2009 VA examination reports indicates that the Veteran's "[k]nee x-rays show mild osteoarthritis and possible joint effusion."  An April 2010 VA medical record shows that "HIS MRI REVEALED MILD-MODERATE OA [osteoarthritis] OF THE LEFT KNEE."  The September 2009 VA examination report did not include an opinion as to whether any current left knee disability may be etiologically linked to the documented left knee injury in service.

On October 2013 VA examination to assess the Veteran's claimed left knee/leg disability scheduled pursuant to the Board's September 2013 remand, the Veteran's record was reviewed, and he was interviewed.  The diagnosis was "Degenerative joint disease left knee," and otherwise no objective evidence of left leg abnormality on today's exam."  The examiner discussed the specific STRs showing knee complaints, injuries, and medical evaluations, and concluded that the "Veteran's left knee condition is less likely as not (less than 50/50 probability) due to, a result of, or related to active military service."  The examiner reiterated "[t]here is no objective evidence of "left leg" disability on this exam."

The October 2013 VA examiner discussed the rationale for the conclusions drawn.  The examiner cited that the STRs showing left knee pain and injury in 1973 showed no documented residuals and included normal knee diagnostic imaging.  The examiner cited that the 1974 complaints involved the skin and not the joint, and found no current skin nodules to correspond to the 1974 findings.  The examiner explained that "[n]one of the aforementioned entries during active duty documented any knee joint pathology, only mechanical/soft tissue issues which apparently resolved."  The examiner cited that the service separation medical questionnaire "was silent for left knee condition and veteran answered 'NO' to 'Trick or locked knee,'" in addition to noting that the separation examination report "was likewise silent for claimed condition."  The VA examiner explained that (despite some prior confusion in prior medical records) a report of "[l]eft knee x-rays on 9/29/2009, 34 years after separation from AD was read as normal."  Thus, "[i]t was only on 8-5-2011 when left knee x-rays [in conjunction with generalized arthritis of multiple other joints] showed findings of degenerative joint disease [osteoarthritis]."  Significantly, the VA examiner explains that the current disability "[f]indings are consistent with aging, with impact from many other non[] service connected medical conditions (DM, CVA, HIV+) and occupational stresses (truck driving for many years)."

The record does not show a chronic left leg /knee disability during service, to include on service separation examination.  The earliest evidence suggesting the presence of a chronic left leg/knee disability appears decades after separation from service.  The October 2013 VA examination report clarifies that diagnostic imaging in September 2009, more than three decades after service, found normal knees at that time.  There is no competent evidence that arthritis of the left leg/knee was manifested in the Veteran's first postservice year.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

The probative and credible evidence of record does not show a continuity of pertinent left knee symptomatology since service.  The October 2013 VA examination report shows that the initial clinical confirmation of the current left knee diagnosis was in August 2011.  The earliest evidence of the Veteran making complaint of pertinent post-service left leg symptoms come from around the time of the filing of this claim in June 2009.  VA medical records prior to June 2009 show complaints of right knee and right leg problems without indication of left knee or left leg symptoms.  Considering the earlier medical documentation of right leg and knee symptoms, the Board finds it reasonable to presume that the Veteran would have similarly reported left knee symptoms to medical professionals had he experienced a continuity of left knee symptomatology since service.  Thus, the Board finds that any suggestion in the Veteran's lay testimony of a continuity of left knee symptomatology since service is inconsistent with probative medical documentation of record, including the service separation examination and the Veteran's own responses to the medical history questionnaire at separation.  In addition, such testimony is self-serving.  For these reasons, the Board finds any suggestion of post-service continuity of left knee symptomatology in the Veteran's lay testimony to not be credible.
There is no competent evidence of an etiological link between the Veteran's current left knee disability and his service.  The October 2013 examiner opined that such disability was less likely as not caused by or incurred in the Veteran's military service, and explained a persuasive rationale citing the pertinent facts and evidence; the examiner's opinion is probative and is not contradicted by any other competent evidence in the record.

In the absence of credible evidence of onset of symptoms in service and continuity since, the question of whether any chronic left knee or left leg disability may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The only competent evidence in the record that addresses this question, the opinion of the October 2013 VA examiner, is against the Veteran's claim.  That opinion is by a medical professional (who is competent to provide it), reflects familiarity with the entire record, and is accompanied by rationale that refers to accurate factual data for support.  Significantly, it points (with explanation why) to a nonservice-related etiological factor for the current left knee disability considered more likely, i.e., that it is secondary to the Veteran's aging process.  It is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.  The Veteran's own opinion regarding the etiology of his left knee disability (relating it to service) is not competent evidence.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee/leg disability.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a thoracolumbar spine disability is denied.
The appeal seeking service connection for pes planus is denied.

The appeal seeking service connection for residuals of left knee/leg injury is denied.


REMAND

In its September 2013 remand, the Board instructed the RO to arrange for the appellant to be examined by a psychologist or psychiatrist to determine the nature and likely etiology of his claimed psychiatric disability, and in particular whether or not it is related to his military service.  The Board's instructions for this examination included: 

Please specifically address and discuss all pertinent STRs, including the August 1972 record showing an impression of "Neurotic dyspnea," the November 1974 record showing that the Veteran had "nervous twitch in neck and has had since he was in Army," and the Veteran's March 1975 service separation examination's medical history questionnaire noting that he endorsed a history of "Nervous trouble."

The Board's remand had discussed that the referenced STRs were potentially significant and raised the need for a medical opinion as the documented incidents and symptoms appear suggestive of possible manifestations of the claimed psychiatric problems in service.  The Board's instructions included a request that the examiner "[p]lease specifically address whether the Veteran has ... any nervous condition manifesting in a 'tic in neck'" consistent with the Veteran's contentions.

On October 2013 VA mental health examination the examiner concluded: "It is less likely as not that this veteran's Mood Disorder NOS and Cognitive Disorder NOS were manifested during, caused by, or otherwise a consequence of his military service or any event therein."  The examiner discusses the rationale behind this conclusion, explaining that "[r]ecent records indicate this veteran's mood and cognitive disorders are related to his medical conditions including being HIV positive and a CVA."  The examiner also noted that "the veteran reported experiencing neck pain/spasms related to stress but it is unclear as to the etiology of this condition."

The October 2013 VA mental health examination report does not discuss the specifically identified STRs as requested by the Board.  The report also does not provide much of a basis for the Board to consider the likelihood that the Veteran's neck twitching may be a manifestation of a current psychiatric diagnosis.

The Board has considered whether the October 2013 VA examination report is adequate for rating purposes.  Although the examiner had the benefit of review of the record, the opinion provided does not clearly articulate a rationale accounting for the documented complaints of neurotic dyspnea and nervous trouble in service; the examiner described the current psychiatric disabilities as featuring symptoms of anxiety and did not address why the documented in service "neurotic dyspnea" may be considered unlikely to represent an in-service manifestation of the current chronic psychiatric disorder.  Additionally, to the extent that the Veteran claims that his current complaints of neck twitching are related manifestations of a mental health disorder that was manifested in service by similar complaints, the VA examination report's comment that the etiology of the twitching is "unclear" does not provide enough information to allow the Board to make an informed finding as to the likelihood that the complaint represents a manifestation of a pertinent mental health diagnosis (as distinguished from a neck disability as contemplated by the separate issue that is referred to the RO for initial adjudication).

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
1.  The RO should arrange for the record to be returned to the October 2013 VA examining psychologist for review and an addendum medical opinion, clarifying the opinion previously provided by responding to the following:

(a) Please specifically address whether the Veteran's complaint involving twitching of his neck ("tic in neck") is at least as likely as not (a 50% or greater probability) a manifestation of a current psychiatric diagnosis.

(b) As to each psychiatric disability entity diagnosed, please opine whether such at least as likely as not (a 50% or greater probability) was manifested during, caused by, or otherwise a consequence of his military service or any event therein?  Please specifically address and discuss all pertinent STRs, including the August 1972 record showing an impression of "Neurotic dyspnea," the November 1974 record showing that the Veteran had "nervous twitch in neck and has had since he was in Army," and the Veteran's March 1975 service separation examination's medical history questionnaire noting that he endorsed a history of "Nervous trouble."

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

If the October 2013 VA examiner is unavailable or is unable to offer the addendum opinion sought, the record should be forwarded to another appropriate mental health professional for review and the medical nexus opinion sought.
2.  The RO should then review the record and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


